Citation Nr: 1048364	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  03-12 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, 
claimed as secondary to service-connected chronic lumbar syndrome 
with degenerative disc disease.

2.  Entitlement to service connection for a left ankle disorder, 
claimed as secondary to service-connected chronic lumbar syndrome 
with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1965.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.       

As support for his claim, the Veteran presented testimony at a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing) in December 2006.  Due to technical difficulties, the 
Veteran was provided the opportunity to appear for another 
hearing.  Pursuant thereto, he presented testimony at a 
videoconference hearing before the undersigned Veterans Law Judge 
in August 2007.   

This case was initially before the Board in December 2007, at 
which time it was remanded for further evidentiary development.  
It returned to the Board for appellate action in September 2009, 
at which time the Board denied the issues currently on appeal.  
The Veteran appealed the September 2009 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
July 2010 Order, the Court remanded this appeal for further 
development consistent with instructions in a Joint Motion for 
Remand (Joint Remand) dated in July 2010.  The case is now before 
the Board for further appellate consideration pursuant to the 
Court's order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

In this case, pursuant to the July 2010 Court Order, this matter 
is remanded for further evidentiary development.  

In this case, a remand is required for another VA examination of 
the Veteran's left knee and left ankle to determine the nature 
and etiology of any current left knee and left ankle disorders, 
including whether they are a result of, or have been aggravated 
by, his service-connected chronic lumbar syndrome with 
degenerative disc disease, and to obtain a complete and detailed 
rationale to any such medical nexus opinion provided.  

In this regard, a review of the claims file reveals a September 
2002 VA examiner who opined that the Veteran's "claim that his 
left knee condition is the result of his service-connected back 
condition...is somewhat speculative in nature and does not rise to 
the level of medical certainty or even as likely as not."  
Subsequently, another VA examiner in April 2008 also opined that 
"it would be mere speculation to state that either the left knee 
or the left ankles [sic] osteoarthritis is secondary or a result 
of [the Veteran's] service-connected degenerative disc disease of 
his lumbar spine.  It would also be speculative to state that the 
service-connected lumbar disability has aggravated or accelerated 
in the left ankle and left knee disabilities."  

The July 2010 Joint Remand asserts that the September 2002 and 
April 2008 VA examinations were inadequate because the September 
2002 and April 2008 VA examiners' conclusions that the etiology 
of the Veteran's left knee and left ankle disorders would require 
speculation were unsupported by an adequate explanation.  See 
Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (citing Stefl v. 
Nicholson, 21 Vet. App. 120 124 (2007)).  The July 2010 Joint 
Remand observed that, while a medical opinion is not necessarily 
insufficient for evaluation purposes solely because it was unable 
to reach a definite conclusion, a medical opinion that a 
diagnosis or etiology would require speculation is nevertheless a 
medical conclusion that requires an adequate explanation.  Id.  

To be adequate, a medical opinion must do more than state a 
conclusion that the etiology of a medical condition is unknown or 
unknowable; rather, that conclusion must be supported with 
sufficient rationale and explanation.  Stefl, 21 Vet. App. at 
124.  As such, the types of information that a physician might 
discuss in supporting his or her opinion, even if ultimately 
inconclusive, include, but are not limited to, why the examiner 
finds cited studies persuasive or unpersuasive; whether the 
Veteran has other risk factors for developing the claimed 
condition; and whether the claimed condition has manifested 
itself in an unusual manner.  Id.  The examiner also may have an 
obligation to conduct further research in medical literature, 
and, in rendering an opinion that a medical disorder's etiology 
cannot be determined without resort to speculation, should be 
clear about what cannot be determined - whether it cannot be 
determined from current medical knowledge whether an in-service 
injury is capable of causing a specific disorder or whether the 
actual cause cannot be specified from amongst multiple potential 
causes.  Id. 

Thus, another remand is necessary for another complete VA 
examination of the Veteran's left knee and left ankle and for a 
complete and detailed rationale and explanation of any medical 
nexus opinion concerning the relationship between the Veteran's 
left knee and left ankle disorders and his service-connected back 
disorder or his military service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic 
examination, by an appropriate specialist, to 
ascertain the etiology of his left knee and 
left ankle disorders.  The claims file, 
including a copy of this remand and treatment 
records, must be made available to the 
examiner for review of the pertinent evidence 
in connection with the examination, and the 
examination report should reflect such 
review.  

All indicated tests and studies deemed 
necessary for accurate assessments, including 
X-ray studies, should be undertaken.  
Following the examination, the examiner 
should offer an opinion as to the following:

(a)  Is it at least as likely as not (50 
percent or more probability) that the 
Veteran's left knee and/or left ankle 
disorder(s) is/are proximately due to, or the 
result of, his service-connected chronic 
lumbar syndrome with degenerative disc 
disease?

(b) Alternatively, if the VA examiner finds 
that the Veteran's left knee and/or left 
ankle disorder(s) is/are not due to his 
service-connected chronic lumbar syndrome 
with degenerative disc disease, the VA 
examiner is requested to state whether the 
Veteran's left knee and/or left ankle 
disorder(s) is/are aggravated by [i.e., 
permanently increased in severity beyond the 
natural progression as a result of] his 
service-connected chronic lumbar syndrome 
with degenerative disc disease?  
 
(c)  Or, is it at least as likely as not the 
Veteran's left knee and/or left ankle 
disorder(s) is/are otherwise due to his 
military service?

In providing any opinions, the examiner must 
give a complete and detailed explanation and 
rationale.  If the examiner finds that the 
etiology of the Veteran's left knee and/or 
left ankle disorder(s) cannot be determined 
without resorting to speculation, s/he also 
should provide a detailed explanation of why 
it cannot be determined.  

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
include a complete explanation with his or 
her opinion, based on findings on examination 
and information obtained from review of the 
record.  If the examiner is unable to provide 
the requested opinion, the examination report 
should so state.

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse 
consequences for his claims.

2.  Readjudicate the claim of service 
connection for a left knee disorder, claimed 
as secondary to service-connected chronic 
lumbar syndrome with degenerative disc 
disease, and the claim for service connection 
for a left ankle disorder, claimed as 
secondary to service-connected chronic lumbar 
syndrome with degenerative disc disease, 
in light of the VA examination and nexus 
opinions provided and/or any additional 
medical evidence received since the issuance 
of the supplemental statement of the case 
(SSOC) in July 2009.  If the claims are not 
granted to the Veteran's satisfaction, send 
him and his representative another SSOC.  It 
must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  The Veteran and his 
representative should be given an opportunity 
to respond to the SSOC before returning the 
file to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


